     Case 2:18-cv-02949-WBS-EFB Document 25 Filed 02/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    MICHAEL MITCHELL,                                  No. 2:18-cv-2949-WBS-EFB P
10                       Plaintiff,
11              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
12    PIFFER,
13                       Defendant.
14

15          Plaintiff, a state prisoner proceeding without counsel, commenced this action in the
16   Amador County Superior Court. ECF No. 1. Defendant removed the case to this court on
17   November 9, 2018 (id.) and, on January 16, 2020, it was dismissed without leave to amend for
18   failure to state a cognizable claim. ECF No. 18. Plaintiff has since filed a pleading pointing out
19   that the court, in dismissing the federal question claims, did not address plaintiff’s state law
20   claims. That issue is addressed below, following a brief summary of the case’s procedural
21   history.
22          On September 24, 2020, over nine months after the case was closed, plaintiff moved to
23   remand this case to the superior court. ECF No. 20. On October 16, 2020, the court issued
24   proposed findings and recommendations recommending that the motion to remand be denied.
25   ECF No. 22. Plaintiff filed objections to that recommendation, arguing that the court never
26   addressed the merits of his state law claims.1 ECF No. 23 at 4; see also ECF No. 11 (Amended
27
            1
             Plaintiff’s argument, as clarified in his objections, essentially requests relief that is more
28   appropriately sought under Rule 60(b).
                                                        1
     Case 2:18-cv-02949-WBS-EFB Document 25 Filed 02/11/21 Page 2 of 3


 1   Complaint) at 10 & 12 (alleging a “state tort” claim and a violation of his “state protected due
 2   process rights”).
 3             Indeed, the recommendation for dismissal found only that there was “no cognizable
 4   federal claim.” ECF No. 15 at 3 (emphasis added). But because the court recommended
 5   dismissal of plaintiff’s federal claim only, it was within the court’s discretion to retain jurisdiction
 6   over the remaining state law claims or remand them to the superior court. See Swett v. Schenk,
 7   792 F.2d 1447, 1450 (9th Cir. 1986); see also Plute v. Roadway Package System, Inc., 141 F.
 8   Supp. 2d 1005, 1007 (N.D. Cal. 2001) (court may remand sua sponte or on motion of a party).
 9   The court did neither and must now resolve which is the appropriate disposition of the state law
10   claims.
11             The court finds that at the time of the dismissal of the federal claims, the appropriate
12   action on the state law claims would have been to decline supplemental jurisdiction and remand
13   those claims. See D.R. Horton, Inc. v. Pinal Cty., No. CV-08-0999-PHX-ROS, 2009 U.S. Dist.
14   LEXIS 135182, *8 (D. Ariz. March 23, 2009) (declining supplemental jurisdiction over plaintiff’s
15   state law claims, noting that “it would be inconvenient and unfair to dismiss and force Plaintiff to
16   re-file . . . in state court.”); Bhatt v. OWB REO LLC, No. EDCV 12-02068-VAP (SPx), 2012 U.S.
17   Dist. LEXIS 181561, *3 (C.D. Cal. Dec. 21, 2012) (declining supplemental jurisdictional over
18   remaining state law claims and remanding them to state court). That result can be effectuated by
19   granting relief under Rule 60(b) for the purposes of correcting the judgment to reflect that the
20   federal question claims are dismissed for failure to state a claim and that this court is declining
21   supplemental jurisdiction over the state law claims. Plaintiff’s most recent filing in support of his
22   motion to remand implicitly request such relief.
23             Therefore, liberally construed, plaintiff’s motion to remand (ECF No. 20) is construed as a
24   timely motion for relief from judgment pursuant to Rule 60(b) of the Federal Rules of Civil
25   Procedure. Under these circumstances, the court finds that there is good cause for granting relief
26   from judgment under Rule 60(b)(6) (“any other reason that justifies relief”).
27             Accordingly, it is ORDERED that the October 16, 2020 findings and recommendations
28   (ECF No. 22) are WITHDRAWN.
                                                          2
     Case 2:18-cv-02949-WBS-EFB Document 25 Filed 02/11/21 Page 3 of 3


 1          Further, it is RECOMMENDED that:
 2            1. Plaintiff’s motion for remand (ECF No. 20) be construed as a Rule 60(b) motion for
 3                relief from judgment, and so construed, be GRANTED for the purpose of remanding
 4                the state law claims;
 5            2. The Clerk of the Court be directed to VACATE the January 16, 2020 order (ECF
 6                No. 18) and judgment (ECF No. 19) and REOPEN the case for disposition as
 7                follows;
 8            3. Plaintiff’s federal due process claim be DISMISSED without leave to amend for the
 9                reasons stated in the November 20, 2019 findings and recommendations (ECF No.
10                15) and the court DECLINE to exercise supplemental jurisdiction over the
11                remaining state law claims; and
12            4. The action be REMANDED to the Amador County Superior Court, in the civil
13                action titled Michael Mitchell, Plaintiff, v. T. Piffer, Defendant, Case No. 18-CV-
14                10670.
15          These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
20   within the specified time may waive the right to appeal the District Court’s order. Turner v.
21   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22   DATED: February 11, 2021.
23

24

25

26

27

28
                                                      3
